--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
MUTUAL SETTLEMENT AND RELEASE AGREEMENT
 
This MUTUAL SETTLEMENT AND RELEASE AGREEMENT (“Agreement”) is made and entered
into on 23rd day of December, 2013, but effective as of the “Effective Time” as
provided herein among Range Kentucky Holdings LLC, a Wyoming limited liability
company (“Range Kentucky”) and Alamo Energy Corp., a Nevada corporation
(“Alamo”).
WITNESSETH:
WHEREAS, Range Kentucky and Alamo are parties to that certain Membership
Interest Purchase and Sale Agreement dated April 12, 2011 (the “Sale
Agreement”), whereby Range Kentucky agreed, among other things, to sell to Alamo
the membership interests in three companies: (i) KYTX Oil and Gas, LLC, a
Kentucky limited liability company (“KYTX O&G”); (ii) KYTX Pipeline, LLC, a
Kentucky limited liability company (“KYTX Pipeline”); and (iii) KYTX Drilling
Company, LLC, a Kentucky limited liability company (“KYTX Drilling”; and
together with KYTX O&G and KYTX Pipeline, the “KYTX Entities”);
WHEREAS, in connection with the Sale Agreement, Range Kentucky and Alamo entered
into that certain Development Agreement whereby Alamo agreed to develop current
and future assets of the KYTX Entities and to develop other oil, gas and
pipeline properties acquired by Alamo (the “Development Agreement”);
WHEREAS, also in connection with the Sale Agreement, Range Kentucky and Alamo
entered into that certain Additional Shares Agreement whereby Alamo granted
Range Kentucky the right to acquire additional shares of Alamo’s common stock
under certain terms and conditions and upon the occurrence of certain events,
all as set forth therein (the “Additional Shares Agreement”);
WHEREAS, unrelated to the Sale Agreement and pursuant to two separate financing
agreements, Eurasian Capital Partners Limited (“Eurasian”), loaned Alamo funds
totaling TWO MILLION, EIGHT HUNDRED AND SIXTY THOUSAND DOLLARS ($2,860,000.00)
which loans by Eurasian are evidenced by certain Promissory Notes, which are
referenced on Exhibit A, attached hereto and hereby incorporated herein in full
(the “Notes”);
WHERAS, Eurasian and Alamo entered into that certain Second Amended and Restated
Security Agreement dated, April 12, 2011, (the “Security Agreement”) pursuant to
which Alamo granted a security interest in, among other things, the membership
interests in the KYTX Entities;
WHEREAS, through mense assignments, Range Kentucky was assigned the Notes and
the Security Agreement by the Assignment Agreement by and between Proven Pioneer
Limited and Range Kentucky dated December 4, 2013 (the “Note Assignment
Agreement”), and Range Kentucky has the right to be paid pursuant to the Notes;
WHEREAS, Alamo has not made any payments of principal or interest under the
Notes and such failure has resulted in a default under the Notes;
WHEREAS, certain disputes have arisen regarding the Sale Agreement, the
Development Agreement, the Notes and the Security Agreement, including regarding
aspects of the performance and payments to be made thereunder;
WHEREAS, on or about December 16, 2013, Range Kentucky initiated an action
styled:  Range Kentucky Holdings LLC v. Alamo Energy Corp., Fayette Circuit
Court, Civil Action No. 13-CI-5090, Division 4 (the “Litigation”) in which Range
Kentucky has asserted certain claims against Alamo, all as set forth in the
pleadings filed in connection with the Litigation;
WHEREAS, the Parties have agreed to settle, release and discharge all their
claims and disputes as set forth herein.
NOW, THEREFORE, for and in consideration of the premises, payments, terms and
mutual releases, covenants, and conditions contained herein and in the exhibits
hereto, and other good and valuable consideration, the receipt and sufficiency
of all of which is expressly acknowledged, the Parties agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
1. Settlement Payment.  On or before January 2, 2014 Range Kentucky shall:
 
A.  
Pay to Alamo, in immediately available funds, the sum of SEVENTY THOUSAND U. S.
DOLLARS ($70,000.00) (the “Cash Settlement Payment”); and

 
B.  
Transfer 6,889,353 shares of common stock in Alamo (TIK: ALME.OB) to Alamo (the
“Transferred Shares”).

 
2. Transfer of Membership Interests In the KYTX Entities.  Effective as of the
Effective Time, Alamo will execute and deliver the Membership Interest
Assignments and Bills of Sale attached hereto as Exhibit B, Exhibit C and
Exhibit D, respectively (the “KYTX Assignments”) pursuant to which Alamo will
transfer to Range Kentucky all of Alamo’s membership interest in each of the
KYTX Entities, and at that time Alamo will cease to be a member or the manager
of the KYTX Entities.
 
3. Termination of Certain Agreements  Effective as of the Effective Time, the
Parties shall execute and deliver the Termination of Additional Shares Agreement
attached hereto as Exhibit E; and the Termination of Development Agreement
attached hereto as Exhibit F, pursuant to which the parties shall terminate the
Additional Shares Agreement and the Development Agreement.
 
4. Termination and Release of Notes.  In connection with the execution and
delivery of this Mutual Release and Settlement Agreement and effective as of the
Effective Time, the Notes shall be terminated and Range Kentucky hereby fully
and forever releases effective as of the Effective Time Alamo from any
obligations under the Notes, including, without limitation, the payment of
principal and interest, whether such obligations are presently due and owing or
would be due and owing in the future.
 
5. Agreed Order of Dismissal.  Simultaneously with the execution of this
Agreement, Alamo will execute and deliver to Range Kentucky on or before January
2, 2014 the Agreed Order of Dismissal which is attached as Exhibit G.  The
Agreed Order will dismiss with prejudice all claims which were made, or which
could have been made, in the Litigation.  Range Kentucky is authorized to tender
the Agreed Order to the Fayette Circuit Court on or after the Effective
Time.  The Parties agree that, notwithstanding said dismissal, this Agreement
and all Related Agreements (once effective), and the provisions and terms
thereof, will be incorporated by reference into the record of the Litigation,
and the Court in the Litigation will retain jurisdiction for the purpose of
enforcing this Agreement and the Related Agreements.
 
6. Related Agreements.  The documents attached hereto as Exhibits B through G
are referred to collectively as the “Related Agreements” and each is
incorporated herein by reference.
 
7. Alamo Representations.  Alamo represents that:
 
A.  
It is the holder of 100% of the issued and outstanding membership interests in
each of the KYTX Entities with full authority to transfer such membership
interests to Range Kentucky.

 
B.  
It is not aware of any liens or encumbrances that have been imposed on its
membership interests in the KYTX Entities or on the assets of KYTX Entities,
other than those contained in the Operating Agreement of KYTX Entities and the
Notes and Security Agreement.

 
 
3

--------------------------------------------------------------------------------

 
8. Mutual Releases.  Effective at the Effective Time but not otherwise, the
Parties agree as follows:
 
A. Range Kentucky Release.  Except as expressly provided below, Range Kentucky
and its parent, subsidiaries, and affiliated entities and their respective
officers, members and directors (individually and on behalf of any heirs,
executors, administrators, and successors and assigns, as applicable)
(collectively, the “Range Kentucky Releasing Parties”) do fully, finally,
unconditionally, irrevocably and forever release, acquit, completely discharge
and hold harmless Alamo and its current and former members, shareholders,
agents, employees, insurers, attorneys, officers, directors, board members,
representatives, consultants, advisors, parents, affiliates, subsidiaries,
contractors, associates, personal representatives, heirs, executors,
administrators, successors and assigns (collectively, the “Alamo Released
Parties”)  from and against any and all manner of actions, causes of action,
claims, demands, warranties, covenants, contracts, agreements, promises,
controversies, damages, variances, judgments, executions, costs, losses, claims
for court costs and attorneys’ fees, liabilities and obligations of any kind or
nature whatsoever, and rights, matured or unmatured, liquidated or unliquidated,
whether accrued or yet to accrue, known or unknown, asserted or unasserted,
contingent or absolute, suspected or unsuspected, direct or derivative, in law,
in equity or otherwise, that it has, or may have, for, on, or by reason of any
matter, cause or things whatsoever from the beginning of the world to this day,
against the Alamo Released Parties, including without limitation those arising
from, in connection with, or related to the Litigation, the subject matter of
the Litigation, the Sale Agreement, the Notes (including the payment of
principal and interest thereon), the Security Agreement, the Additional Shares
Agreement or the Development Agreement and any other event, origin or agreement
occurring or entered into prior to the execution of this Agreement (“Claims”),
other than any obligations under this Agreement and the Related Agreements.
 
B. Alamo Release.  Except as expressly provided below, Alamo for itself and as
the manager and sole member of KYTX Entities for each of the KYTX Entities, and
their respective subsidiaries, affiliates, officers, members, and directors,
(individually and on behalf of any heirs, executors, administrators, and
successors and assigns, as applicable) (collectively, the “Alamo Releasing
Parties”) do fully, finally, unconditionally, irrevocably and forever release,
acquit, completely discharge and hold harmless Range Kentucky and the current
and former members, shareholders, agents, employees, insurers, attorneys,
officers, directors, board members, representatives, consultants, advisors,
parents, affiliates, subsidiaries, contractors, associates, personal
representatives, heirs, executors, trustees, beneficiaries, administrators,
successors and assigns (collectively, the “Range Kentucky Released
Parties”)  from and against any and all Claims (including without limitation,
any obligation arising from the Sale Agreement, the Development Agreement, the
Additional Shares Agreement, the Notes or the Security Agreement, other than
this Agreement, the Related Agreements.
 
9. Non-Admission of Liability.  This Agreement is entered into in order to
compromise and settle disputed claims.  None of this Agreement, its terms, or
its performance will constitute or be construed as an admission of infringement,
guilt or liability by anyone, at any time, for any purpose.  The payments,
assignments or transfers made by any of the Parties pursuant to this Agreement
are not, and will not be construed to be, an acknowledgement or proof of any
liability on the part of any of the Parties.
 
10. Effective Time.  The “Effective Time” will be the later of: (i) the
execution and delivery by both Range Kentucky and Alamo of all of the Related
Agreements, and (ii) January 2, 2014.



 
11. Binding Effect.  In executing this Agreement, the Parties state and
represent that they understand that the terms and recitals set forth in this
Agreement are contractual.  They further acknowledge, understand, and agree that
this Agreement and the Related Agreements, each in accordance with its terms,
when effective will bind each of them and each of their principals, members,
officers, directors, shareholders, representatives, partners, attorneys,
insurers, agents, representatives, servants, employees, affiliates,
subsidiaries, predecessors, successors, assigns, or any other person or entity
claiming by or through them or any of them, and shall inure to their benefit.
 
12. Authorization.  Each person signing this Agreement and each of the Related
Agreements hereby covenants and warrants to the other Parties that he or she is
fully authorized to sign the Agreement on behalf of the party or parties he or
she is signing for and is fully authorized to bind such party to all of the
terms of this Agreement and to the Related Agreements.
 
13. Attorney Fees and Costs.  Each Party will bear its own attorney fees and
costs.
 
14. Reasonable Settlement.  Each Party represents that it has relied upon the
advice of its own attorneys or tax advisor(s) concerning any legal, tax, or
other consequences of this Agreement, that the terms of this Agreement and the
Related Agreements have been completely read and explained to them by their
attorneys or tax advisors, and that they fully understand and voluntarily accept
those terms. The Parties agree that the terms of this Agreement and the Related
Agreements are reasonable and adequate, and represent a good faith compromise of
all claims that were or could have been asserted between the parties hereto as
of the date of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
15. Amendments and Waiver.  No term or provision of this Agreement may be
amended or waived except by a formal written instrument signed (and not by an
email or series of emails) by the Party against whom such waiver is sought.  Any
Party’s failure to insist at any time upon strict compliance with this Agreement
or with any of the terms of the Agreement or any continued course of such
conduct on its part will not constitute or be considered a waiver by such Party
of any of its rights or privileges.  A waiver or consent, express or implied, of
or to any breach or default by any Party in the performance by that Party of its
obligations with respect to the Agreement is not a waiver or consent of or to
any other breach or default in the performance by that Party of the same or any
other obligations of that Party.
 
16. Severability.  All provisions of this Agreement are severable, and the
unenforceability or invalidity of any of the provisions of this Agreement in any
jurisdiction will not affect the validity or enforceability of this Agreement in
any other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.  Should any part of this Agreement be held unenforceable in any
jurisdiction, the unenforceable portion or portions will be removed in such
jurisdiction (and no more), without affecting enforceability elsewhere, and the
remaining portions of this Agreement will be enforced in each such jurisdiction
as fully as possible (removing the minimum amount possible).
 
17. Counterparts. This Agreement and the Related Agreements may be executed
simultaneously in any number of counterparts, each of which will be deemed an
original, and all of which, when taken together, constitute one and the same
document. The signature of any party to any counterpart will be deemed a
signature to, and may be appended to, any other counterpart.
 
18. Independent Counsel.  The Parties recognize that important legal rights are
affected by this Agreement.  This Agreement will be construed as though no Party
is the drafter hereof, and each Party has had the opportunity to have its
counsel review this Agreement.
 
19. Successors and Assigns.  This Agreement will inure to the benefit of the
respective successors and assigns of the Parties and the obligations and
liabilities assumed in this Agreement by the Parties will be binding upon their
respective successors and assignees.  No Party can assign this Agreement or any
of its obligations absent the express written consent of the other Parties.
 
20. Governing Law.  This Agreement and all of the Related Agreements will be
governed by the substantive laws of the Commonwealth of Kentucky and any
disputes regarding this Agreement or any Related Agreement will be resolved in
the Litigation.
 
21. Further Assurances.  Each Party, without further consideration, agrees to
execute and deliver such other documents and to take such other actions as may
be necessary, convenient, or desirable in the reasonable opinion of the other
Party to effect the provisions of this Agreement.
 
22. Time is of the Essence.  Time is of the essence in the performance of the
Parties’ obligations hereunder.
 
23. Entire Agreement.  This Agreement, together with the Related Agreements,
sets forth the entire agreement between and among the Parties with respect to
the subject matter hereof, and they supersede any and all prior negotiations,
agreements or understandings, both written and oral, between the parties hereto
pertaining to the subject matter hereof.  This Agreement may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten or oral agreements between the Parties.
 
[End of Text. Signatures on Following Page]
 

 
5

--------------------------------------------------------------------------------

 



WHEREFORE, the parties hereto have caused this Agreement to be executed as
indicated for each signature and to be effective as provided herein.




 

  RANGE KENTUCKY HOLDINGS LLC           By its Manager: Range Exploration
Partners LLC                 By:          Frode Aschim        Its: Manager     
                  ALAMO ENERGY CORP.                 By:          Allan
Millmaker        Its: Chief Executive Officer                     



 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Promissory Notes
 
Date of the Note
Amount of the Note (US$)
November 18, 2009
$334,905
February 5, 2010
$80,000
March 4, 2010
$300,000
March 25, 2010
$100,000
April 15, 2010
$250,000
July 22, 2010
$175,000
August 12, 2010
$25,000
August 18, 2010
$150,000
September 7, 2010
$70,000
September 24, 2010
$40,000
December 2, 2010
$25,000
December 15, 2010
$75,000
February 8, 2011
$100,000
March 1, 2011
$160,000
April 12, 2011
$115,095
April 12, 2011
(as revised on June 8, 2011)
$410,000
May 24, 2011
$50,000
June 21, 2011
$400,000




 
7

--------------------------------------------------------------------------------

 



Exhibit B
 
Assignment and Bill of Sale of Membership Interests
 
(KYTX Oil and Gas, LLC)
 


THIS ASSIGNMENT AND BILL OF SALE OF MEMBERSHIP INTERESTS (“Assignment”) dated
December 23, 2013 and effective as of the Effective Time (as defined below), is
made by and between ALAMO ENERGY CORPORATION, a Nevada corporation (“Assignor”)
and RANGE KENTUCKY HOLDINGS LLC, a Wyoming limited liability company
(“Assignee”).
WHEREAS, Assignor and Assignee, are parties to that Mutual Settlement and
Release Agreement dated December 23, 2013 (the “Settlement Agreement”) whereby
Assignor has agreed, among other things, to assign to Assignee all of its
Membership Interest (the “Interests”) in KYTX Oil and Gas, LLC, a Kentucky
limited liability company (the “Company”) on the terms and conditions contained
therein;
WHEREAS, the Interests are not certificated; and
WHEREAS, Assignor desires to transfer the Interests to Assignee, and Assignee
desires to accept such assignment as set forth herein.
NOW THEREFORE, for and in consideration of the covenants and agreements set
forth in the Settlement Agreement and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
mutually bound, the parties hereby agree as follows:
 
1. Recitals.  The foregoing recitals are a true and substantive part of this
Assignment.
2. Assignment of Interests. Effective as of Effective Time, Assignor assigns and
transfers to Assignee, and Assignee accepts and acknowledges receipt of the
Interests.
3. Representations and Warranties.  This Assignment and the transfer effectuated
hereby are subject to the terms and conditions of the Settlement Agreement, and
the Interests are assigned to Assignee AS-IS WHERE-IS without warranty, express
or implied, statutory or otherwise, except that Assignor represents and warrants
that:
 
A.  
Assignor is the lawful owner of the Interests;

B.  
Assignor has good right and authority to assign the Interests to Assignee;

C.  
There are no liens or encumbrances on the Interests (except as provided in the
Company’s Operating Agreement);

D.  
Assignor has not assigned any part of its membership interests in the Company to
any person or entity.

 
4. Effective Time.  The “Effective Time” referenced herein is the same Effective
Time defined in the Settlement Agreement.
5. Resignation as Member and Manager of the Company and Release.  At the
Effective Time, Assignor shall cease to be a member of the Company, and at that
time it will automatically be deemed to have resigned as the Manager of the
Company.
6. Governing Law.  This Assignment shall be governed and construed in accordance
with the laws of the Commonwealth of Kentucky without giving effect to its
principles concerning conflicts of law.
7. Counterparts.  This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
[End of Text. Signature Pages Follow.]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time.



 

  ASSIGNOR:            RANGE KENTUCKY HOLDINGS LLC           By its
Manager: Range Exploration Partners LLC                 By:          Frode
Aschim        Its: Manager                        ALAMO ENERGY CORP.            
    By:          Allan Millmaker        Its: Chief Executive Officer           
         



 
 
9

--------------------------------------------------------------------------------

 



Exhibit C
 
Assignment and Bill of Sale of Membership Interests
 
(KYTX Pipeline, LLC)
 


THIS ASSIGNMENT AND BILL OF SALE OF MEMBERSHIP INTERESTS (“Assignment”) dated
December 23, 2013 and effective as of the Effective Time (as defined below), is
made by and between ALAMO ENERGY CORPORATION, a Nevada corporation (“Assignor”)
and RANGE KENTUCKY HOLDINGS LLC, a Wyoming limited liability company
(“Assignee”).
 
WHEREAS, Assignor and Assignee, are parties to that Mutual Settlement and
Release Agreement dated December 23, 2013 (the “Settlement Agreement”) whereby
Assignor has agreed, among other things, to assign to Assignee all of its
Membership Interest (the “Interests”) in KYTX Pipeline, LLC, a Kentucky limited
liability company (the “Company”) on the terms and conditions contained therein;
 
WHEREAS, the Interests are not certificated; and
 
WHEREAS, Assignor desires to transfer the Interests to Assignee, and Assignee
desires to accept such assignment as set forth herein.
 
NOW THEREFORE, for and in consideration of the covenants and agreements set
forth in the Settlement Agreement and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
mutually bound, the parties hereby agree as follows:
 
1. Recitals.  The foregoing recitals are a true and substantive part of this
Assignment.
 
2. Assignment of Interests. Effective as of Effective Time, Assignor assigns and
transfers to Assignee, and Assignee accepts and acknowledges receipt of the
Interests.
 
3. Representations and Warranties.  This Assignment and the transfer effectuated
hereby are subject to the terms and conditions of the Settlement Agreement, and
the Interests are assigned to Assignee AS-IS WHERE-IS without warranty, express
or implied, statutory or otherwise, except that Assignor represents and warrants
that:
 
A.  
Assignor is the lawful owner of the Interests;
 

B.  
Assignor has good right and authority to assign the Interests to Assignee;
 

C.  
There are no liens or encumbrances on the Interests (except as provided in the
Company’s Operating Agreement);
 

D.  
Assignor has not assigned any part of its membership interests in the Company to
any person or entity.

 
4. Effective Time.  The “Effective Time” referenced herein is the same Effective
Time defined in the Settlement Agreement.
 
5. Resignation as Member and Manager of the Company and Release.  At the
Effective Time, Assignor shall cease to be a member of the Company, and at that
time it will automatically be deemed to have resigned as the Manager of the
Company.
 
6. Governing Law.  This Assignment shall be governed and construed in accordance
with the laws of the Commonwealth of Kentucky without giving effect to its
principles concerning conflicts of law.
 
7. Counterparts.  This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
[End of Text. Signature Pages Follow.]

 
10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time.



 

  ASSIGNOR:            RANGE KENTUCKY HOLDINGS LLC           By its
Manager: Range Exploration Partners LLC                 By:          Frode
Aschim        Its: Manager                        ALAMO ENERGY CORP.            
    By:          Allan Millmaker        Its: Chief Executive Officer           
         




 
11

--------------------------------------------------------------------------------

 



Exhibit D
 
Assignment and Bill of Sale of Membership Interests
 
(KYTX Drilling Company, LLC)
 


THIS ASSIGNMENT AND BILL OF SALE OF MEMBERSHIP INTERESTS (“Assignment”) dated
December 23, 2013 and effective as of the Effective Time (as defined below), is
made by and between ALAMO ENERGY CORPORATION, a Nevada corporation (“Assignor”)
and RANGE KENTUCKY HOLDINGS LLC, a Wyoming limited liability company
(“Assignee”).
 
WHEREAS, Assignor and Assignee, are parties to that Mutual Settlement and
Release Agreement dated December 23, 2013 (the “Settlement Agreement”) whereby
Assignor has agreed, among other things, to assign to Assignee all of its
Membership Interest (the “Interests”) in KYTX Drilling Company, LLC, a Kentucky
limited liability company (the “Company”) on the terms and conditions contained
therein;
 
WHEREAS, the Interests are not certificated; and
 
WHEREAS, Assignor desires to transfer the Interests to Assignee, and Assignee
desires to accept such assignment as set forth herein.
 
NOW THEREFORE, for and in consideration of the covenants and agreements set
forth in the Settlement Agreement and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
mutually bound, the parties hereby agree as follows:
 
1. Recitals.  The foregoing recitals are a true and substantive part of this
Assignment.
 
2. Assignment of Interests. Effective as of Effective Time, Assignor assigns and
transfers to Assignee, and Assignee accepts and acknowledges receipt of the
Interests.
 
3. Representations and Warranties.  This Assignment and the transfer effectuated
hereby are subject to the terms and conditions of the Settlement Agreement, and
the Interests are assigned to Assignee AS-IS WHERE-IS without warranty, express
or implied, statutory or otherwise, except that Assignor represents and warrants
that:
 
A.  
Assignor is the lawful owner of the Interests;
 

B.  
Assignor has good right and authority to assign the Interests to Assignee;
 

C.  
There are no liens or encumbrances on the Interests (except as provided in the
Company’s Operating Agreement);
 

D.  
Assignor has not assigned any part of its membership interests in the Company to
any person or entity.

 
4. Effective Time.  The “Effective Time” referenced herein is the same Effective
Time defined in the Settlement Agreement.
 
5. Resignation as Member and Manager of the Company and Release.  At the
Effective Time, Assignor shall cease to be a member of the Company, and at that
time it will automatically be deemed to have resigned as the Manager of the
Company.
 
6. Governing Law.  This Assignment shall be governed and construed in accordance
with the laws of the Commonwealth of Kentucky without giving effect to its
principles concerning conflicts of law.
 
7. Counterparts.  This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
 
[End of Text. Signature Pages Follow.]

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time.



 

  ASSIGNOR:            RANGE KENTUCKY HOLDINGS LLC           By its
Manager: Range Exploration Partners LLC                 By:          Frode
Aschim        Its: Manager                        ALAMO ENERGY CORP.            
    By:          Allan Millmaker        Its: Chief Executive Officer           
         








 
13

--------------------------------------------------------------------------------

 



Exhibit E
 
Termination Agreement
 
(Additional Shares Agreement)
 


 
This TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
December 23, 2013 by and between Range Kentucky Holdings LLC, a Wyoming limited
liability company (“Range Kentucky”); and Alamo Energy Corp., a Nevada
corporation (“Alamo”).
 
R E C I T A L S
 
WHEREAS, Range Kentucky and Alamo entered into an Additional Shares Agreement
effective April 12, 2011, pursuant to which Alamo granted Range Kentucky the
right to acquire additional shares of Alamo’s common stock under certain terms
and conditions and upon the occurrence of certain events, all as set forth
therein; and
 
WHEREAS, Range Kentucky entered into a Mutual Settlement and Release Agreement
in connection with the Action styled:  Range Kentucky Holdings LLC v. Alamo
Energy Corp., Fayette Circuit Court, Civil Action No. 13-CI-5090, Division 4
(the “Settlement Agreement”), pursuant to which the membership interests of each
of (i) KYTX Oil and Gas, LLC, a Kentucky limited liability company; (ii) KYTX
Pipeline, LLC, a Kentucky limited liability company; and (iii) KYTX Drilling
Company, LLC, a Kentucky limited liability company will be transferred to Range
Kentucky; and
 
WHEREAS, the parties hereto agree that as a part of the closing of transactions
contemplated by the Settlement Agreement (the “Settlement Closing”), the
Additional Shares Agreement should be terminated under the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and the Settlement Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.  
Termination.  The Additional Shares Agreement is hereby terminated as of the
Effective Time, and no party thereto shall have any obligations or liabilities
thereunder except as set forth in the Settlement Agreement.

 
2. 
Effective Time.  The “Effective Time” shall be the date and time set forth in
the Settlement Agreement.

 
3.
Further Assurances.  Each party will promptly execute such documents and perform
such other actions as may be necessary to accomplish the termination of the
Additional Shares Agreement.

 
4.  
Headings; Construction. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.  Each party acknowledges that such party has
been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agrees that if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision.

 
5.  
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party shall be permitted to assign any rights or delegate any obligations under
this Agreement without the other parties’ prior written consent, which will not
be unreasonably withheld.

 
6.  
Entire Agreement.  The Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings among or between any of the parties relating to
the subject matter hereof.

 
7.  
Governing Law.  This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the Commonwealth of Kentucky (without
giving effect to principles of conflicts of laws).

 
8.  
Facsimile Signature; Counterparts.  Facsimile or email transmission of any
signed original document will be deemed the same as delivery of an
original.  This Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement.

 
9.  
Severability.  In the event that any provision of this Agreement shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

 
10.  
Waiver.  No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 
11.  
Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered by all parties hereto.

 


 
[End of Text. Signature Pages Follow.]
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time.



 

  ASSIGNOR:            RANGE KENTUCKY HOLDINGS LLC           By its
Manager: Range Exploration Partners LLC                 By:          Frode
Aschim        Its: Manager                        ALAMO ENERGY CORP.            
    By:          Allan Millmaker        Its: Chief Executive Officer           
         




 
 
15

--------------------------------------------------------------------------------

 



Exhibit F
 
Termination Agreement
 
(Development Agreement)
 
 
This TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
December 23, 2013 by and between Range Kentucky Holdings LLC, a Wyoming limited
liability company (“Range Kentucky”); and Alamo Energy Corp., a Nevada
corporation (“Alamo”).
 
R E C I T A L S
 
WHEREAS, Range Kentucky and Alamo entered into a Development Agreement effective
April 12, 2011, pursuant to which they agreed upon the terms for the development
of certain oil and gas properties, as described therein; and
 
WHEREAS, Range Kentucky entered into a Mutual Settlement and Release Agreement
in connection with the Action styled:  Range Kentucky Holdings LLC v. Alamo
Energy Corp., Fayette Circuit Court, Civil Action No. 13-CI-5090, Division 4
(the “Settlement Agreement”), pursuant to which the membership interests of each
of (i) KYTX Oil and Gas, LLC, a Kentucky limited liability company; (ii) KYTX
Pipeline, LLC, a Kentucky limited liability company; and (iii) KYTX Drilling
Company, LLC, a Kentucky limited liability company will be transferred to Range
Kentucky; and
 
WHEREAS, the parties hereto agree that as a part of the closing of transactions
contemplated by the Settlement Agreement (the “Settlement Closing”), the
Development Agreement should be terminated under the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and the Settlement Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.  
Termination.  The Development Agreement is hereby terminated as of the Effective
Time, and no party thereto shall have any obligations or liabilities thereunder
except as set forth in the Settlement Agreement.

 
2.  
Effective Time.  The “Effective Time” shall be the date and time set forth in
the Settlement Agreement.

 
3.  
Further Assurances.  Each party will promptly execute such documents and perform
such other actions as may be necessary to accomplish the termination of the
Development Agreement.

 
4.  
Headings; Construction. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.  Each party acknowledges that such party has
been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agrees that if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision.

 
5.  
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party shall be permitted to assign any rights or delegate any obligations under
this Agreement without the other parties’ prior written consent, which will not
be unreasonably withheld.

 
6.  
Entire Agreement.  The Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings among or between any of the parties relating to
the subject matter hereof.

 
7.  
Governing Law.  This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the Commonwealth of Kentucky (without
giving effect to principles of conflicts of laws).

 
8.  
Facsimile Signature; Counterparts.  Facsimile or email transmission of any
signed original document will be deemed the same as delivery of an
original.  This Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement.

 
9.  
Severability.  In the event that any provision of this Agreement shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

 
10.  
Waiver.  No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 
11.  
Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered by all parties hereto.

 
 
[End of Text. Signature Pages Follow.].
 

 
16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time.



 

        RANGE KENTUCKY HOLDINGS LLC           By its Manager: Range Exploration
Partners LLC                 By:          Frode Aschim        Its: Manager     
                  ALAMO ENERGY CORP.                 By:          Allan
Millmaker        Its: Chief Executive Officer                     




 
17

--------------------------------------------------------------------------------

 



Exhibit G
 
Agreed Order of Dismissal
 


COMMONWEALTH OF KENTUCKY
FAYETTE CIRCUIT COURT
CIVIL ACTION NO. 13-CI- 5090
DIVISION 4


RANGE KENTUCKY
HOLDINGS
LLC                                                                                                                                
    PLAINTIFF
v.
ALAMO ENERGY CORP.
    DEFENDANT
 
AGREED ORDER OF DISMISSAL

The Plaintiff, Range Kentucky Holdings LLC and the Defendant, Alamo Energy Corp.
being in agreement, and the Court being otherwise sufficiently advised.
IT IS HEREBY ORDERED that this matter is dismissed, with prejudice, with each
party bearing its own attorney’s fees and costs.
This the ____ day of January, 2014.


                                

                        FAYETTE CIRCUIT COURT       FOURTH DIVISION        

 

        HAVE SEEN AND AGREED TO:           Hon. G. Brian Wells    Hon. Daniel
Hitchcock    Wyatt, Tarrant & Combs, LLP    250 W. Main Street    Suite 1600   
Lexington, Kentucky 40507   

 
Counsel for Range Kentucky Holdings LLC
 
18

--------------------------------------------------------------------------------

 
 

        Hon. Darrell L. Saunders   700 Master Street   P.O. Box 1324   250 W.
Main Street    Corbin, Kentucky 40702  

 
Counsel for Alamo Energy Corp.
 














CLERK’S CERTIFICATE OF DISTRIBUTION


This is to certify that a true and correct copy of the foregoing has been served
upon the following, via regular U.S. mail, postage prepaid, on this the ___ day
of November, 2013:


Hon. G. Brian Wells
Hon. Daniel Hitchcock
Wyatt, Tarrant & Combs, LLP
250 W. Main Street
Suite 1600
Lexington, Kentucky 40507
Hon. Darrell L. Saunders
700 Master Street
P.O. Box 1324
Corbin, Kentucky 40702




   

                                                                                                                        Clerk
of the Fayette County Circuit Court
 



19

--------------------------------------------------------------------------------